DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8, 10-12, 15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1-5 and 19-20 retain their allowed status from the previous Action filed 3/7/2022.

Regarding claims 6 and 12 respectively, closest prior art of record Esche (US 20040010848) is silent regarding the shared limitation of “wherein the flexible tube is configured to be entirely within the faucet body” in the context of the claims. This is antithetical to Esche (FIG 1), which requires the flexible tube 16, 138 to have a counterweighted slack loop (at 150) that drops below the faucet body 18, such that extra tubing is stored when the pull-out faucet is retracted.
	Huang (US 20200123741) teaches this isolated limitation, by way of a pull-out faucet where the flexible tube 36, when retracted, is fully located within the spout/faucet body (see FIG 2).	
Even given the collective teachings of the references, it would require dramatic alterations (in this case hindsight reasoning) for them to be structurally compatible, in particular modifying Esche with the tube of Huang. Attempting to combine them as-is would likely result in an inoperable structure. Therefore, claims 6 and 12 is non-obvious in light of the prior art of record.


	Claims 8 and 10-11 and also allowed by virtue of their dependency on claim 6. Claims 15 and 17-18 and also allowed by virtue of their dependency on claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753